The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 22, 40, 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (EP 2 991 413)

 
1.  Liu teaches the network node for a cellular communications network configured to communicate with a wireless device, the network node comprising a radio interface and processing circuitry operable to: 
configure a wireless device to measure Reference Signal Received Power, RSRP, for both a serving cell of the wireless device and one or more neighbor cells of the wireless device (configuration of RSRP measurements of serving and neighbor cells abstract, paragraphs 15, 26-29); 
receive, from the wireless device, reporting information comprising: 
a serving cell RSRP measurement for the serving cell of the wireless device and a neighbor cell RSRP measurement for a neighbor cell of the wireless device (measured RSRP values for serving and neighbor cells see figure 2 item 206, paragraph 32); or (note that only one of the alternative limitations recited need be shown in the prior art, as the claim does not require more than one of the alternatives)
a RSRP difference between a serving cell RSRP measurement for the serving cell of the wireless device and a neighbor cell RSRP measurement for a neighbor cell of the wireless device;  or 
a plurality of serving cell RSRP measurements for the serving cell of the wireless device and a plurality of neighbor cell RSRP measurements for one or more neighbor cells of the wireless device;  

determine a power correction for the wireless device based on the adjusted target receive power for the wireless device (power offset determined see figure 2 item 214, paragraph 42); and 
signal the power correction to the wireless device (power offset transmitted to UE wireless device see figure 2 item 218, paragraph 43). 
 
2-21. (Canceled) 
 
22.  Liu teaches the method implemented in a network node in a wireless communication system, comprising: 
configuring a wireless device to measure Reference Signal Received Power, RSRP, for both a serving cell of the wireless device and one or more neighbor cells of the wireless device (configuration of RSRP measurements of serving and neighbor cells abstract, paragraphs 15, 26-29);  
receiving, from the wireless device, reporting information comprising: 
a serving cell RSRP measurement for the serving cell of the wireless device and a neighbor cell RSRP measurement for a neighbor cell of the wireless device (measured RSRP values for serving and neighbor cells see figure 2 item 206, paragraph 32); or (note that only one of the alternative limitations recited need be shown in the prior art, as the claim does not require more than one of the alternatives)

a plurality of serving cell RSRP measurements for the serving cell of the wireless device and a plurality of neighbor cell RSRP measurements for one or 
more neighbor cells of the wireless device;
adjusting a target receive power for the wireless device based on the reporting information (wireless device transmit power determined based on path loss calculated from reported measures see figure 2 item 210, paragraph 39);  
determining a power correction for the wireless device based on the adjusted target receive power for the wireless device (power offset determined see figure 2 item 214, paragraph 42); and 
signaling the power correction to the wireless device (power offset transmitted to UE wireless device see figure 2 item 218, paragraph 43). 
 
37-39. (Cancelled)  

40. Liu teaches the wireless device configured to communicate with a network node, the wireless device comprising a radio interface and processing circuitry configured to: 
receive, from a network node, a configuration to measure Reference Signal Received Power, RSRP, for both a serving cell of the wireless device and one or more 
perform RSRP measurements on the serving cell and the one or more neighbor cells (measured RSRP values for serving and neighbor cells see figure 2 item 206, paragraph 32); 
generate one or more report comprising reporting information, the reporting information comprising: o a serving cell RSRP measurement for the serving cell of the wireless device and a neighbor cell RSRP measurement for a neighbor cell of the wireless device (measured RSRP values for serving and neighbor cells see figure 2 item 206, paragraph 32); or (note that only one of the alternative limitations recited need be shown in the prior art, as the claim does not require more than one of the alternatives) 
a RSRP difference between a serving cell RSRP measurement for the serving cell of the wireless device and a neighbor cell RSRP measurement for a neighbor cell of the wireless device; or 
a plurality of serving cell RSRP measurements for the serving cell of the wireless device and a plurality of neighbor cell RSRP measurements for one or more neighbor cells of the wireless device; 
 receive, from the network node, a power correction (power offset determined see figure 2 item 214, paragraph 42); determine an uplink transmit power for the wireless device based on the power correction (UE determines and uses transmit power based on offset. paragraph 46); and 


41-45. (Cancelled)  

46. Liu teaches the method implemented in a wireless device, comprising: 
receiving, from a network node, a configuration to measure Reference Signal Received Power, RSRP, for both a serving cell of the wireless device and one or more neighbor cells of the wireless device (configuration of RSRP measurements of serving and neighbor cells abstract, paragraphs 15, 26-29); 
performing RSRP measurements on the serving cell and the one or more neighbor cells (measured RSRP values for serving and neighbor cells see figure 2 item 206, paragraph 32); 
 generating one or more report comprising reporting information, the reporting information comprising: 
a serving cell RSRP measurement for the serving cell of the wireless device and a neighbor cell RSRP measurement for a neighbor cell of the wireless device (measured RSRP values for serving and neighbor cells see figure 2 item 206, paragraph 32); or (note that only one of the alternative limitations recited need be shown in the prior art, as the claim does not require more than one of the alternatives)
a RSRP difference between a serving cell RSRP measurement for the serving cell of the wireless device and a neighbor cell RSRP measurement for a neighbor cell of the wireless device; or 

receiving, from the network node, a power correction (power offset determined see figure 2 item 214, paragraph 42); 
 determining an uplink transmit power for the wireless device based on the power correction (UE determines and uses transmit power based on offset. paragraph 46); and 
performing uplink transmission in accordance with the determined uplink transmit power (UE determines and uses transmit power based on offset. paragraph 46).  
48. (Cancelled)  
49. (Cancelled)  
50-51 (Withdrawn)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim et al (US 2020/0389766).

Consider claim:
23.  Liu teaches the method of claim 22 but lacks a teaching of wherein the wireless device is attached to a drone or is a drone User Equipment, UE.  Kim teaches using a wireless device in a UAV (Kim abstract, figure 1).  Kim teaches using RSRP measurements to allow a drone to function as an airborne repeater (Kim figure 8, paragraphs 120, 123).  It would have been obvious to one of ordinary skill in the art to 

47. Liu teaches the method of claim 46 but lacks a teaching of  wherein the wireless device is attached to a drone or is a drone User Equipment, UE.    Kim teaches using RSRP measurements to allow a drone to function as an airborne repeater (Kim figure 8, paragraphs 120, 123).  It would have been obvious to one of ordinary skill in the art to modify Liu for use in a drone in order to allow the mobile to be used as an airborne repeater as taught by Kim.


Allowable Subject Matter
Claims 24-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.

 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887